Case 2:18-bk-15559-NB   Doc 222-16 Filed 03/04/21 Entered 03/04/21 16:19:46
                        Desc Exhibit 16 Page 1 of 5




                          EXHIBIT 16
                 Case 2:18-bk-15559-NB                    Doc 222-16 Filed 03/04/21 Entered 03/04/21 16:19:46
                                                          Desc Exhibit 16 Page 2 of 5




                                  This page is part of your document- DO NOT DISCARD

                                                     ~~~                           20131764622
                                         t •~ i 11111111111111111
                                          \
                                              lilt
                                                     x     _
                                                                  • . -,.
                                                                    ,.
                                                                         +         Recorded/Flied In Official Records
                                                                                 Recorder's Offke, Los Angeles County,
                                                                                             Callfomla
                                                                                                                                 P:,:::

                                                         ~Yf<i                         12/16/13 AT 08:00AM


                                                                                                               FEES:               24.00
                                                                                                               TAXES:               0.00
                                                                                                               OTHER:               0.00
                                                                                                               PAID:               24.00




                                 IIIII IIIIIIIIIIIIIIIIIIIIIIHIIIIIII
                                                                  LEADSHEET




                                  111111111111111111111111111    201312160270014

                                                                  00008659143


                                                           1111011111811
                                                                     005939957

                                                                         SEQ:
                                                                            13

                                        DAR - Title Company (Hard Copy)

                                         IIIIIIIIIIIIIIIIIIIH~IIII
                                         IIIIIHlllllllllllmllffllll

Non-Order Search
                            ,_          THIS FORM IS NOT TO BE DUPLICATED



                                                                         Page 1 of 4
                                                                                                                  R20
                                                                                                                                •
Doc: CALOSA:2013 01764622                                                                            Requested By: fntmclall, Printed: 11/5/2019 3:19 PM
                Case 2:18-bk-15559-NB                      Doc 222-16 Filed 03/04/21 Entered 03/04/21 16:19:46
                                                           Desc Exhibit 16 Page 3 of 5



                  Reconfing Requested By
                      Servlcellnk
                RECOR.DING REQUESTED BY

                T.D. SERVICE COMPANY
                a.lid wheo rcoon:lcd mail lO
                T.'D. Sl!RVJCBCOMPANY
                4000 W. MFIT'ROPOLITAN DRIVE
                SUIT!400
                OR.A.NOi!, CA 92168



                -"'/._'.ss-;=-;:.;.....;Z.......,~---S(.:_...___ spaco above dlis U11e for recordet's use _ _ _ _ _ _ _ __
                                                    SUBSTITUTION OF TRUSTEE
                1•111                 ftPJ.J 73413-()/l-C,).'f                                     1111111111111
                T .S. No: 054406 l CA      Ualt Cock:: D Loa11 No: 218 PROPER
                Pioperty Addrea:     2l8 W. CAR.SON STRUT, CAR.SON, CA 90745

                NOTICE IS HERE.BY GIVEN: Tbat lllc uodcroipcd pn:t1eat beneficiary derirea to subl(itutc a new Truetee
                Q.lldcr the Deed of Trust h=ciufter Rfcm:id to in !bi: pw.e and Sffllld of dto prese11t Tnittcc lhcrc\llldcr, iu Che                 :.
                man.oer provided for w aaid Oc<:d ofTNst and dcu btrcby substitute T.D. S'E~VlCE COMPANY, 4000 W.
                                                                                                                                                 ,
                                                                                                                                                          .•:..·
                                                                                                                                                     ;    ·.;
                Metrop,olltall Drive, Sidle 400, Orange1 CA 928'8
                VILl.AO'E VIEW ESCROW, INC. wa& tlle origi11al Trustee: iu tile Deed ofTniat hereinafter deaicribcd:
                Tl\lator: 218 PROPERTIES, LLC
                Origiaal Le.oder. R44 LENDl'NO OR.OU,, LLC
                Recotded September 11, 2009 aall31lr. No. 20091392426 in Book XXX Page XXX of Official Rocorda
                in I.ho offiQO of Che Recorder of LOS AN0£LBS Co\laty; CALIFORNIA

                 Dated:   /.£r -1_ -      L3
                 R44~ OROUP, UC
                 BY              <
                  P         STAR



                 ~~~foF~~~b,                                              iss
                 OD         4,-B        before me      h.r.« ~ct ·;1r        1                 ,
                                                                                         II Notary Public, persouaUy ~ d
                                                       ✓                                 who proved 10 me oc Cfle bowie or
                                                                                           ,
                 qc:ietactory C'\'idcncc to be &hf:~ wbollC name~ IM : ~~bed co the willlin insr.rumi,at lllld
                 admo~edp!d to me dlat bo/~y e,;ecu~d lhc !WIie in blfll¥"ft¥1r a1nhorized capaclt)'(i~, oud that by
                 liwblfi~r ~lgnaru.rel&Yon tbe 1.nstrumeiit 1be pcPOnjH1>r the cutif 11po11 behalf of whiob tbe person~ acted,
                 cxc:cc1Cd me ca~~

                                               OP PERJURY under I.be Laws oftbe siace of Co.lj.\c,rt\i(\. tlult tile foregoiag
                                                L




                r~i:OOPVA1TACIIBlltB£TO                            1
Non-Order Search                                                          Page 2 of 4                         Requested By: fntmdall, Printed: 11/5/2019 3:19 PM
Doc: CALOSA:2013 01764622
                Case 2:18-bk-15559-NB                    Doc 222-16 Filed 03/04/21 Entered 03/04/21 16:19:46
                                                         Desc Exhibit 16 Page 4 of 5




                 RECORDING REQU!:STED BY

                 T.D. SERVICE COMPANY

                 aod when re<:ordcd mail to
                 T.D. SERVICE COMPANY
                 4000 W. METROPOLITAN DRIVE
                 SUITE400
                 ORANGE, CA 92868



                 _ _ _ _ _ _ _ _ _ _ _ _ _ Space above this hoc for recorder's use _ _ _ _ _ _ _ _ _ _ __

                                                SUBSTITUTION 01• TRUSTf:E

                 IIIIIIIHI                                                                        !1111111111111
                 T.S. :-lo: 1)544061 CA  Unit Code: D Loan No: 2111 !'ROPER
                 AP#: 7343-012-024
                 Property Address: 218 W. CARSON STRl::ET, CARSON, CA 90745

                 NOTICE IS HERF.BY GIVEN: That the undersigned present bcncfo:iary tk:mcs to sub1titute a new Trustee
                 under the Deed ofTru!it hereinafter referred to in the place and :.tead ofthc present Trui;lcc thereunder, 10 the
                 manner provided form said Deed of Trust and does hereby substitute T.D. s1-:RVlCE COMPANY, 4000 W.
                 Metrupolllau Drlve, Suite 400, Orange, CA 92868
                 VILLAGE VIEW ESCROW, INC. was the origin11I Trustc:1: in thl.' Deed ofTrust hereinafter dci;cnbed:
                 Trusler: 218 PROPERTIES, LLC
                 Original Lender: R44 LE?-:DING GROUP, LI.C
                 Recorded September 11, 2009 as Instr. No. 20091392426 m Book XXX Page XXX of Official Records
                 in the office oflhc Recorder ofl.OS ANGELES Couoty: CALIFORNIA
                 [)11tcd: _ _ _ _ _ _ _ _ __
                 R44 LENDING GROUP, l.LC
                 BY _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                   PETER STAR

                 STATE OF _ _ _ _ _ _ _ _ _ _ __                          )
                 COUNTY OF _ _ _ _ _ _ _ _ _ _ __                         )SS

                 On-----····•- bcfon:: me, - · - - - - - - - - - - - - - · - · · · , a Notary Public, personally appeared
                                                                                           • who proved to me on the: basis of
                 satisfactory cv1d1:oce to be lhc person(s} whose namc(s) ts/arc sub~cribcd to lbe witbm mstrument and
                 acknowledged to me tb1u he/she/they executed the 1111me m his/her/their authorized cnpactly(ies), and that by
                 bis/ber/lhc1r signature(s) on lhc mstnimcot the pcrson{i;) or the cnllty upon behalf of whu:h the person(s) acted,
                 executed the in~trumcnt.

                 I certify under PENALTY Or PERJURY under lhc Laws of the State of ________ tllat the foregumg
                 paragraph is true and correct

                  WITNESS my hand and official seal.
                 Signature _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ (Seal)




Non-Order Search                                                        Page 3 of 4                       Requested By: fntmclall, Printed: 11/5/2019 3:19 PM
Doc: CALOSA:2013 01764622
                  Case 2:18-bk-15559-NB     Doc 222-16 Filed 03/04/21 Entered 03/04/21 16:19:46
                                            Desc Exhibit 16 Page 5 of 5




                                           Government Code 27361.7

              Under the provisions of Government Code 27361.7, I certjfy under the penalty of
              perjury that the following is a true copy of illegible wording found in the attached
              document:




             Place of Execution :   flu ~ u.5 A_ L, K
                                                          SPL, Inc. as agent


                                                          ~
                                                          Signature




                                                                                           lkvi.._..S 9/MI<, R. l
                                                                               OR Ol 2 P.-11.;tby of l\:rjury RI



Non-Order Search
                                                     Page 4 of 4
Doc: CALOSA:2013 01764622                                                      Requested By: fntmclall, Printed: 11/5/2019 3:19 PM
